United States Courts
IN THE UNITED sTATEs DISTRICT COURT S°mhem Dismct °f man
D

FoR THE soUTHERN DISTRICT oF TEXAS F ' L E
HoUsToN DIVISION `S¢§AR 0 5 ZW

PACIFIC GULF SHIPPING CO., Dav|d J_ Bradiey, Clerk of Coun

Plaintiff,
vs. Civ. Act. No. 42 l 9-cv-727

ADAMASTOS SHIPPING & TRADING
S.A., et al.,

Admiralty

<‘»O'>¢O'>OO'>¢O'>QO¢OU>CO'JQO'J¢O'>OO'J

Defendants.

DEFENDANT BLUE WALL SHIPPING LTD.’S
RULE 7.1 CORPORATE DISCLOSURE STATEMENT

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Blue Wall
Shipping Ltd. (“Blue Wall”), submits the following corporate disclosure statement. Blue Wall
has no parent corporation Blue Wall’s shareholders include funds managed by BlackRock
Capital Investment Advisor, LLC, that own approximately l6.6% interests in Blue Wall.
BlackRock Capital Investment Advisor, LLC is a wholly owned subsidiary of BlackRock, Inc., a
publicly traded company (NYSE: BLK).

Dated: March 5, 2019
Respectfully submitted,

/@%)/

Todd G. Crawford y

Texas State Bar No. 05041050
Federal I.D. No. 15799
tcrawford@lawla.com
LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD

801 Travis Street, Suite 1800
Houston, Texas 77002

Telephone: (713) 222-1990
Facsimile: (713) 222-1996

And

David B. Sharpe (Pro Hac Vice Pending)
dsharpe@lawla.com

LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD

601 Poydras Street, Suite 2775

New Orleans, LA 70130

Telephone: (504) 568-1990

Facsimile: (504) 310-9195

And

Bruce G. Paulsen (Pro Hac Vice Pending)
paulsen@sewkis.com

Brian P. Maloney (Pro Hac Vice Pena’ing)
maloney@sewkis.com

Shrey Sharma (Pro Hac Vice Pending)
sharma@sewkis.com

SEWARD & KISSEL LLP

One Battery Park Plaza

New York, NY 10004

Telephone: (212) 574-1200

Facsimile: (212) 480-8421

Attorneys for Defendant Blue Wall Shipping Ltd.

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument was
served upon all counsel of record pursuant to Rule 5 of the Federal Rules of Civil Procedure on

this 5th day of March, 2019.

Todd Crawford

